DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, and 17-18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by MacDougall et al (US 2005/0099601 A1).
Re claim 1, MacDougall et al teaches an apparatus comprising: a power source (see paragraph 0020); a light source comprising an infrared light source and a visible light source, the light source being operatively connected to the power source (see 0042 numerals 22 and 24); an image sensor positioned adjacent to the light source along a first axis, wherein the light source is 
	Re claim 2, MacDougall et al teaches further comprising a control unit comprising a processor (see paragraph 0020) and a tangible storage device storing program instructions executable by the processor, the program instructions comprising instructions to: emit, by the infrared light source, infrared light in the direction of the opening for a period of time by energizing the infrared light source via the power source (see paragraph 0042 and numeral 22); capture, by the image sensor, a reflection of the infrared light (see paragraph 0042); identify, by the image sensor, an image of an eye by analyzing the captured reflection of the infrared light (see paragraph 0040); measure, by the image sensor, pupil dilation in the eye by analyzing the identified image of the eye (see paragraph 0040); and determine, by the processor, that the pupil is dilated by a first amount greater than or equal to a pre-configured dilation measurement (see paragraph 0040 track pupil expansion contraction).
	Re claim 9, MacDougall et al teaches an apparatus comprising a housing unit (see numerals 12, 14, 16), the housing unit comprising a first compartment and a second compartment (see numerals 12, 14, 16) operatively connected to one or more power sources (see numeral 28), each of the first compartment and the second compartment comprising: a light source comprising 
	Re claim 10, MacDougall et al teaches comprising at least one control unit comprising a processor and a tangible storage device storing program instructions executable by the processor (see paragraph 0020 computer), the program instructions comprising instructions to: emit, by respective infrared light sources of the first compartment and the second compartment, infrared light in the direction of the opening for a period of time by energizing the infrared light source via the power source (see paragraph 0042); capture, by respective image sensors of the first compartment and the second compartment, a reflection of the infrared light (see paragraph 0042); identify, by respective image sensors of the first compartment and the second compartment, an image of an eye by analyzing the captured reflection of the infrared light (see paragraph 0042); measure, by respective image sensors of the first compartment and the second compartment, pupil dilation in the eye by analyzing the identified image of the eye (see paragraph 0040); and determine, by the processor, for each of the first compartment and the second compartment, that the pupil is dilated by a first amount greater than or equal to a pre-configured dilation measurement (see paragraph 0040).

	Re claim 18, MacDougall et al teaches a controller unit configured to illuminate the pair of target eyes with a plurality of successively more energetic light beams within a period of time (see paragraph 0020 computer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7-8, 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDougall et al (US 2005/0099601 A1) as applied to claims above, and further in view of Lashkari et al (USPAT 6,089,716).
Re claim 3, MacDougall et al do not explicitly disclose wherein the program instructions further comprise instructions to: emit, by the visible light source, at least two beams of visible light in sequence, during a period of time for visible light emission, by energizing the visible light source via the power source, the at least two beams of visible light comprising a first beam of visible light having a first energy and a second beam of visible light having a second energy greater than the first energy.
However Lashkari et al teaches this limitation in at least see col 6, 26-57.

Re claim 7, MacDougall et al do not explicitly disclose wherein the instructions further comprise instructions to: emit, by the infrared light source, a beam of infrared light; capture, by the image sensor, a reflection of the beam of infrared light; and output, by the I/O device, one or more images of the captured reflection of the beam of infrared light.
	However, Lashkari et al discloses further comprising an input/output (I/O) device, and wherein the instructions further comprise instructions to: emit, by the infrared light source, a beam of infrared light (see at least col. 6, lines 26-57); capture, by the image sensor, a reflection of the beam of infrared light (see at least numeral 270); and output, by the I/O device, one or more images of the captured reflection of the beam of infrared light (see at least numeral 300).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of MacDougall et al to include the above cited limitation as taught by Lashkari et al for the predictable result of detect eye disorders that may be missed by a standard fundus camera
Re claim 8, MacDougall et al do not explicitly disclose wherein the image sensor is coaxial relative to the light source, and the apparatus further comprises: a mirror positioned inline relative to the image sensor and the lens along the first axis, and inline relative to the light source along a second axis, the first axis being perpendicular relative to the second axis.
However Lashkari et al teaches this limitation in at least see figure 6 configuration.

	Re claim 11, MacDougall et al do not explicitly disclose wherein the program instructions further comprise instructions to: emit, by either or both of respective visible light sources of the first compartment and the second compartment, at least two beams of visible light in sequence in one compartment, during a period of time for visible light emission, by energizing the visible light source via the power source, the at least two beams of light comprising a first beam of visible light having a first energy and a second beam of visible light having a second energy greater than the first energy.
However Lashkari et al teaches this limitation in at least see col 6, lines 26-57.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of MacDougall et al to include the above cited limitation as taught by Lashkari et al for the predictable result of detect eye disorders that may be missed by a standard fundus camera
	Re claim 13, MacDougall et al do not explicitly disclose wherein each of the at least two beams of visible light are emitted for an equal portion of the period of time for visible light emission.
However Lashkari et al teaches this limitation in at least see col 6, lines 26-57.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of MacDougall et al to include the above cited 
Re claim 16, MacDougall et al do not explicitly disclose wherein the control unit further comprises an input/output (I/O) device, and wherein the instructions further comprise instructions to: emit, by respective infrared light sources of the first compartment and the second compartment, respective beams of infrared light; capture, by respective image sensors of the first compartment and the second compartment, a reflection of the respective beams of infrared light; and output, by the I/O device, one or more images of the captured reflection of the respective beams of infrared light in the first compartment and the second compartment.
	However, Lashkari et al discloses wherein the control unit further comprises an input/output (I/O) device, and wherein the instructions further comprise instructions to: emit, by respective infrared light sources of the first compartment and the second compartment, respective beams of infrared light (see col. 6, lines 26-57); capture, by respective image sensors of the first compartment and the second compartment, a reflection of the respective beams of infrared light (see numeral 270); and output, by the I/O device, one or more images of the captured reflection of the respective beams of infrared light in the first compartment and the second compartment (see numeral 300 and computer cited).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of MacDougall et al to include the above cited limitation as taught by Lashkari et al for the predictable result of detect eye disorders that may be missed by a standard fundus camera

	
s 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDougall et al (US 2005/0099601 A1) as applied to claims above, and further in view of Rowe (US 2012/0092619 A1).
Re claim 4, MacDougall et al do not explicitly disclose wherein the period of time for visible light emission is greater than zero and less than or equal to 200 milliseconds.
However Rowe teaches this limitation in at least 0088 (a few hundred includes 200).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of MacDougall et al to include the above cited limitation as taught by Rowe for the predictable result of providing a spectrally optimal condition.
Re claim 12, MacDougall et al do not explicitly disclose wherein the period of time for visible light emission is greater than zero and less than or equal to 200 milliseconds
However Rowe teaches this limitation in at least 0088 (a few hundred includes 200).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of MacDougall et al to include the above cited limitation as taught by Rowe for the predictable result of providing a spectrally optimal condition.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDougall et al (US 2005/0099601 A1) and Rowe (US 2012/0092619 A1) as applied to claims above, and further in view of Lashkari et al (USPAT 6,089,716).
Re claim 5, MacDougall et al and Rowe do not explicitly disclose wherein each of the at least two beams of visible light are emitted for an equal portion of the period of time for visible light emission

Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of MacDougall et al to include the above cited limitation as taught by Lashkari et al for the predictable result of detect eye disorders that may be missed by a standard fundus camera

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10524655. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations present in claim 1 are also presented in claim 1 of patent 10524655.  Claim 1 of the patent includes the limitations from the application’s claims 3 and 6.  In fact the claim limitations are nearly identical for the entirety of the claim sets.  For example the application’s claim 1 is as follows:

    PNG
    media_image1.png
    411
    640
    media_image1.png
    Greyscale


The Patent’s claim 1 is as follows:
1. An apparatus comprising: a power source; a light source comprising an infrared light source and a visible light source, the light source being operatively connected to the power source; an image sensor positioned adjacent to the light source along a first axis, wherein the light source is either inline or coaxial relative to the image sensor; a lens positioned between the light source and the image sensor, inline relative to the image sensor along the first axis; a housing unit comprising the power source, the light source, the image sensor, or the lens, or any combination thereof, and further comprising an opening having an external-light blocking eyepiece, the opening being positioned adjacent to the light source opposite the lens and inline relative to the lens along the first axis(application’s first claim); a control unit comprising a processor and a tangible storage device storing program instructions executable by the processor (only difference between claims), the program instructions comprising instructions to: emit, by the visible light source, at least two beams of visible light in sequence, during a period of time for visible light emission, by energizing the visible light source via the power source, the at least two beams of visible light comprising a first beam of visible light having a first energy and a second beam of visible light having a second energy greater than the first energy; (see application claim 3) and an input/output (I/O) device, wherein the program instructions further comprise instructions to: detect, by the image sensor, a response time of pupil constriction in the eye in response to emitting the at least two beams of visible light; generate, by the processor, a delta report comprising data showing a divergence between the measured response time of pupil constriction and an expected response time of pupil constriction; and output, by the I/O device, the delta report (see application claim 6).
All of the meaningful limitations of the application’s claim sets are present in both claim sets as illustrated above.  This relationship is present in the rest of the application claims as well.  Furthermore the amendment does not fall outside the scope of the claims nor is it nonobvious as the structure is ubiquitous in the art as evidenced by reference below.  Therefore since there is clearly an anticipatory relationship between the claims this falls within obviousness double patenting.  Proper correction is respectfully requested.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES R GREECE/Primary Examiner, Art Unit 2872